Title: To George Washington from James Stewart, 28 December 1774
From: Stewart, James
To: Washington, George



Sr
London Decr 28th 1774

I hope you will excuse this Freedom after you have time to Consider the purport of this Letter—
Being One of the Correspondent members of the Society for the encouragement of Arts Manufactorys and Commerce in London and by my own knowledge and their Assistance I have made myself master of the Agriculture and in making and manufactoring the Articles hereafter mention’d (First Woad in Latin Glastum Sativum) or Satis Sativa) this Woad makes Indigo and is the verry foundation of all Colours in the Woolen Manufactory Particularly in Blacks and Blues this prepared Woad if Sold at 8d. ⅌ pound will bring great proffits to the planter and will to the Dyer Dye as much as a pound of the best Indigo this will be a verry great Help to our Woolen Cloth in America I have with great interest procured as much of the seed of woad as will plant 50 Acres of Land it has been kept a great secret amongst the manufactorys all over England they have 3 Crops in a year but in turkey they Often have 5 Crops & Our Virginia is much in the same Latitude the Ground is prepared the same as for

Wheat it grows much about the size and Length of the Windsor Bean and the Tobacco Howes are Calculated well enough to prepare it for Market Every Acre of this Valuable Article will bring the farmer £20 Sterling. Allowing it only sells at £20 ⅌ Ton One Hand will plant & attend 10 Acres but it is now in London 26 ⅌ Ton I have also the seed of Wooll and have the thorough knowledge of the Culture of it and use of it It is the fundamental die for yellow and pompadour both in Woolen Cotton & Linnen and yields great profit to the farmer it is sold in London at 5 Sh. ⅌ Sheaf About the size of a Wheat Sheaf—I have also procured & have pack’d up 10,000 Plants of Madder in Latin Rubia Tinctorum I have made myself Masster of the Culture & preparing it for the Market and have also all the materials for Manufactoring all the aforemention’d Articles—Madder is the Foundation of all Colours and there are great Quantities usd of it in London it is often sold from £10 to 14£ ⅌ Hund. Wt and no longer than last year I paid in Virginia 3 Shilling ⅌ pound, in England—It must be 3 years in the Ground before it can come to perfection now in Turkey its only 2 years therefore am in hopes in Virginia the same—I am verry certain our Lands in Virginia will each Acre produce about 2000 Wt the Land is prepard the same as for wheat it is planted in Ridges the same as Celery is in Gardens.
I have Ship’d this useful commodity for our Country on Board the Randolph Capt. McNabb for James River which will sail about the 20th Jany first I have great Variety of Valuable Seeds & Roots which I hope will be of service to the Country.
I have also sundry Spinning Machines for Spinning of Cotton that spins 25 threads with one person this Machine I have invented myself & received the Premium for it of the Society—I cannot conclude without giving you a more particular Acct of that Valuable Article of Madder as Madder is an Ingredient so very essential in dying of Cloth & staining of Linnen that neither of them two Manufactorys can be carry’d on without it it is of the Greatest Consequence to those Branches of Trade to have a Constant suply of that Valuable commodity & at as low a rate as possible And not depend upon a Neighboring Country when it may be in their power to advance the Price or withhold it from us, there can be no doubt of the utility of Cultivating Madder in America when it is known that the Dutch have received from England for many years past upon an Average more than one

Hundred & Eighty thousand pounds ⅌ year, & as the Demand Increases undoubtedly our Neighbours the Dutch, Spanish & Port⟨g⟩; have Increased their Prices their is an Opening for America to become Master of this valuable Article I hope in two or three Years to be Able to furnish the Planters in Virginia with Plants to Plant 10,000 Acres.
I shall refer you to enquire of my Characters & Abilities in What I have set forth from Mr Robert Rutherford Mr Isaac Izens & Colonel Stevens in Frederick County I intend propogating all the Foremention’d Articles for the Benefit of the Publick in America & particularly in Virginia to Which place I am a Sincere Welwisher.
The Parliament is broke up till the 19th of next Month but all the ministerial party are for using A⟨illegible⟩ American resentment (as the[y] call it) by force God knows what will be the End of ⟨it⟩ but we all hope you’ll be steady in what you have undertaken ⟨mutilated⟩ hope God will prosper you all.
Desire you will inform all the Gentlemen in your Neighborhood who are willing to become planters of any of the Aforemention’d ⟨Ar⟩ticles & I remain Sr Your Most Obedt Humble Servt

James Stewart

